Citation Nr: 0801674	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating, in excess of 20 percent, 
for diabetes mellitus, with retinopathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from May and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran is separately evaluated for hypertension and 
cardiomyopathy, secondary to diabetes mellitus.  Those 
specific secondary evaluations, however, have not been 
appealed.  Therefore, they will not be addressed by the 
Board.  

In November 2007, the veteran appeared and gave testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing.  He asserted that he currently has 
peripheral neuropathy caused by his service-connected 
diabetes mellitus.  (T-4,5)  The Board has construed his 
testimony as a request to reopen his claim for service 
connection for peripheral neuropathy including as secondary 
to his service-connected diabetes mellitus.  The request to 
reopen the claim is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a higher initial rating than 20 
percent for diabetes mellitus.  The criteria for a 40 percent 
rating for diabetes mellitus are as follows:  Requiring 
insulin, restricted diet and regulation of activities.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  In November 
2007, the veteran testified he was being treated for his 
diabetes mellitus at VA.  He stated he had been told there 
had been difficulties in controlling his diabetes and that 
they were recommending he start taking insulin.  (T-2,3).  He 
indicated this would be the subject of up-coming medical 
visits.  Accordingly, it is necessary to obtain the records 
of these visits.  

The Board has also determined that another VA examination to 
determine the severity of his diabetes mellitus should be 
conducted.  While the veteran has been examined by VA on 
multiple occasions the focus of those examinations was to 
determine what if any complications of diabetes mellitus were 
exhibited by the veteran.  The VA examination reports do not 
comment on whether the veteran's diabetes mellitus requires 
regulation of his activities or the other specific criteria 
for rating disability due to diabetes mellitus.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran 
identify all health care providers who 
have treated him for diabetes mellitus 
since September 2006.  The veteran is 
specifically requested to identify the 
health care provider who discussed or 
prescribed using insulin for treatment of 
his diabetes mellitus in November or 
December 2007.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  In any event, copies of records 
of any VA treatment dated since November 
2007, should be obtained.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected diabetes mellitus.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

The VA examiner is asked to specifically 
comment on whether the veteran's diabetes 
mellitus requires treatment with insulin, 
restriction of activities, restricted 
diet, or causes episodes of ketoacidosis, 
periods of hospitalization for treatment 
of hypoglycemic reactions (and if so, how 
many), any progressive loss of weight and 
strength, and how often the veteran is 
required to visit his diabetic care 
provider.  

3.  The evidence should be reviewed, and 
the claim re-adjudicated.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

